United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS        September 16, 2003

                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                            No. 03-40008
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TRUMAN JACKSON, JR.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 1:00-CR-203-1
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Truman Jackson, Jr., appeals his conviction for possession

with intent to distribute cocaine base.      Jackson argues that the

district court erred in denying his motion to dismiss the

indictment for violation of the Speedy Trial Act and in denying

his motion to suppress.   He also contends that the evidence was

insufficient to support his conviction.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40008
                                 -2-

     Jackson asserts that the Government did not file a timely

response to his motion for identification of the Government’s

informant and that it was not clear whether a hearing was

required on this motion.   Based on these facts, he argues that

the time until this motion was decided was not excludable under

the Speedy Trial Act.   The district court held a hearing and

decided the motion within 30 days of receiving the parties’

submissions.   Therefore, the time during which the motion was

pending was excludable, and the Speedy Trial Act was not

violated.   See Henderson v. United States, 476 U.S. 321, 330

(1986); United States v. Calle, 120 F.3d 43, 45 (5th Cir. 1997).

     To the extent that Jackson has adequately briefed the issue

of the denial of his motion to suppress, he has not shown that

the district court erred in denying this motion.    See United

States v. Pena-Rodriguez, 110 F.3d 1120, 1129-30 (5th Cir. 1997).

Even assuming, arguendo, that the wooded area in which the

majority of the cocaine base was found was not within the

curtilage of the residence, this does not establish error.       See

United States v. McKeever, 5 F.3d 863, 867-68 (5th Cir. 1993).

     Jackson argues that the evidence was insufficient to

establish his knowing possession of the drugs found outside of

his residence.   Because he did not renew his motion for acquittal

at either the close of all evidence or in a post-trial motion, we

review only to determine whether there has been a manifest

miscarriage of justice.    United States v. McIntosh, 280 F.3d 479,
                           No. 03-40008
                                -3-

483 (5th Cir. 2002).   We find none, as the evidence presented at

trial was not so tenuous that a conviction would be shocking.

See United States v. Carreon-Palacio, 267 F.3d 381, 389 (5th Cir.

2001).

     AFFIRMED.